DETAILED ACTION
Claims 1, 3, 8, 11-12, 15-16, 19, 22-25, 30, 34 and 37-48, 50-52 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 12, 15-16, 25, 30, 34, 38, 43, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831).

Claims 1, Kates teaches a method implemented by one or more computing devices, comprising:
determining, by the one or more computing devices and based on visual content of a content stream, a segment boundary of the content stream (i.e. user fast-forwarding through a commercial) (p. 0037);
“a plurality of user interactions” (i.e. marking start and end times is at least 2 interactions) (p. 0068, 0094);
storing, by the one or more computing devices, information indicating that the first segment boundary is the advertisement boundary (i.e. stored in remote server) (p. 0104).
Kates is not entirely clear in teaching a method implemented by one or more computing devices, comprising:
receiving, from one or more second computing devices, information indicating user interactions associated with the segment boundary of the content stream;
determining, that the segment boundary is an advertisement boundary, wherein the determining that the segment boundary is the advertisement boundary comprises weighting the user interactions differently based on interaction type and based on a type of the content stream; and
Smith teaches the specific feature of:
“determining, that the segment boundary is an advertisement boundary (i.e. fusion model processes all the different output combination to determine the boundary), wherein the determining that the segment boundary is the advertisement boundary comprises weighting the user interactions differently based on interaction type (i.e. user interactions) and based on a type of the content stream” (classify based on content segment) (p. 0042-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
As an additional rejection, Olsen teaches the specific feature of:
“weighting the user interactions differently based on interaction type (i.e. number of times a video is played) and based on a type of the content stream” (i.e. “other data” describes characteristics of the video content which is then classified e.g. football games, this is interpreted as a type of content stream) (p. 0040).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claims 3, 34, Kates is silent regarding the method of claim 1, wherein differently weighing different interaction types comprises differently weighting at least two of:
tune-out events;
channel change events; 
fast-forward events; 
rewind events; or 
pause events.
Smith teaches the specific feature of:
“tune-out events” (i.e. fast forward) (p. 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Olsen teaches the method of claim 1, wherein differently weighing different interaction types (p. 0040), comprises differently weighting at least two of:
tune-out events;
channel change events; 
fast-forward events; 
rewind events; or 
pause events (p. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claims 12, Kates is not entirely clear in teaching the method of claim 8, wherein the determining the first set of user interactions and the second set of user interactions is based on at least one of genre, channel user age, user location, time of day, or social media group. 
Olsen teaches the method of claim 8, wherein the determining the first set of user interactions and the second set of user interactions is based on at least one of genre, channel user age, user location, time of day (p. 0027), or social media group. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 15, Kates teaches a method comprising:
determining, by one or more computing devices and based on visual content of a content stream, a segment boundary of the content stream (i.e. user fast-forwarding through a commercial) (p. 0037).
Kates is silent regarding a method comprising:
aggregating, by the one or more computing devices and from a plurality of users, user interactions associated with the segment boundary of the content stream;
determining, a prioritization of the user interactions associated with the segment boundary of the content stream, and wherein the prioritization comprises differently weighting different interaction types based on a type of content stream;
determining, based on the prioritization of the user interactions associated with the segment boundary of the content stream, that the segment boundary is an advertisement boundary; and
storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary.
Smith teaches a method comprising:
aggregating, by the one or more computing devices and from a plurality of users, user interactions associated with the segment boundary of the content stream (i.e. 0037, 0042-0044);
determining, a prioritization (i.e. content similarity detector) of the user interactions associated with the segment boundary of the content stream (i.e. type of user interaction), and wherein the prioritization comprises differently weighting different interaction types (i.e. confidence level) (p. 0043)
determining, based on the prioritization of the user interactions associated with the segment boundary of the content stream, that the segment boundary is an advertisement boundary (i.e. analysis of content similarity detector and user behavior detector) (p. 0042-0044); and
storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary (i.e. storing aggregated information) (p. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
As an additional rejection, Olsen teaches the specific feature of:
“wherein the prioritization comprises differently weighting different interaction types” (i.e. different weights means they are treated differently) (p. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claims 16, Kates is not entirely clear in teaching the method of claim 15, type of the content stream comprises at least one of a genre, channel user age, user location, time of day, or social media group.
Olsen teaches the method of claim 15, type of the content stream comprises at least one of a genre, channel user age, user location, time of day (p. 0027), or social media group.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 25, Kates is silent regarding the method of claim 1, 
determining a first weight for volume control interactions occurring during display of the type of the content stream; and
determining a second weight for playback speed control interactions occurring during display of the type of the content stream, wherein weighting the user interactions differently based on interaction type is based on the first weight and the second weight.
Olsen teaches the method of claim 1, 
determining a first weight for volume control interactions occurring during display of the type of the content stream (p. 0023, 0040); and
determining a second weight for playback speed control interactions occurring during display of the type of the content stream, wherein weighting the user interactions differently based on interaction type is based on the first weight and the second weight (p. 0020, 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 30, Kates is silent regarding the method of claim 1, further comprising: storing information indicating, for a first interaction type:
a first weight for a first content genre; and
a second weight for a second content genre.
Olsen teaches the method of claim 1, further comprising: 
storing information (i.e. statistics) indicating, for a interaction type:
a first weight for a first content genre (p. 0040, 0046); and
a second weight for a second content genre (p. 0040, 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 38, Katies is silent regarding the method of claim 8, wherein first interaction type comprises a tune out action, and wherein the second interaction type comprises a pause action.
Smith teaches wherein first interaction type comprises a tune out action (i.e. fast forward) (p. 0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Olsen teaches the method of claim 8, wherein the second interaction type comprises a pause action (p. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 43, Kates is not entirely clear in teaching the method of claim 1, wherein the type of the content stream comprises a genre of the content stream.
Olsen teaches the method of claim 1, wherein the type of the content stream comprises a genre of the content stream (p. 0040, 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 52, Kates teaches the method of claim 1, wherein the user interactions are a subset of total interactions occurring during the content stream (p. 0068, 0094).
Katies is silent regarding the method further comprising: 
selecting the subset of the total interactions occurring during the content stream by: 
selecting user interactions that are within a threshold time of the segment boundary.
Smith teaches the method further comprising: 
selecting the subset of the total interactions occurring during the content stream (p. 0042-0044) by: 
selecting user interactions that are within a threshold time of the segment boundary (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).

Claim 8, 11, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831).

Claim 8, Kates teaches a method comprising:
determining, by one or more computing devices and based on visual content of a content stream, a segment boundary of the content stream (i.e. user fast forwarding through a commercial) (p. 0037);
determining, based on user interactions from a plurality of users and corresponding to the segment boundary of the content stream a first set of user interactions associated with a first interaction type (p. 0068, 0094).
Kates is silent regarding a method comprising: 
a second set of user interactions associated with a second interaction type;
determining, by treating the first set of user interactions associated with the first interaction type being treated differently from the second set of user interactions associated with the second interaction type based on a type of content stream, that the segment boundary is an advertisement boundary; and
storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary.
Smith teaches a method comprising:
determining, by treating the first set of user interactions associated with the first interaction type (i.e. user behavior, for example FF actions) being treated differently from the second set of user interactions associated with the second interaction type (i.e. user behavior, for example RW actions) based on a type of content stream (i.e. “content similar detector” compares content type analysis of the “ad detector” with the content analysis of the “user behavior detector”), that the segment boundary is an advertisement boundary; and
storing, by the one or more computing devices, information indicating that the segment boundary is the advertisement boundary (i.e. aggregated information) (p. 0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).

Claim 11, Kates is silent regarding the method of claim 1, wherein the user interactions comprise at least one of:
tune-out events;
channel change events; 
fast-forward events; 
rewind events; or 
pause events.
Smith teaches the method of claim 1, wherein the plurality of user interactions comprise at least one of:
tune-out events (i.e. fast forward) (p. 0053);
channel change events; 
fast-forward events; 
rewind events; or 
pause events.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).

Claim 41, Kates is silent regarding the method of claim 8, wherein determining that the segment boundary is an advertisement boundary comprises weighting the first interaction type differently from the second interaction type.
Smith teaches the method of claim 8, wherein determining that the segment boundary is an advertisement boundary comprises weighting the first interaction type differently from the second interaction type (i.e. ad detector and user behavior detected performed at different steps therefore have different weights) (p. 0042-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Olsen as an additional rejection teaches the method of claim 8, wherein determining that the segment boundary is an advertisement boundary comprises weighting the first interaction type differently from the second interaction type (i.e. different types have different weights thus treated differently) (p. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and further in view of Casagrande (US 2016/0309227).

Claim 19, Kates is silent regarding the method of claim 15, wherein the determining that the segment boundary is the advertisement boundary is based on a display of a game clock associated with the content.
Casagrade teaches the method of claim 15, wherein the determining that the segment boundary is the advertisement boundary is based on a display of a game clock associated with the content (i.e. detecting extension of boundary according to game time remaining) (p. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention detection of game time as taught by Casagrade to the system of Kates to allow for game clocks to determine boundaries (p. 0035).

Claim 22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and Zigmond (US 2006/0041902).

Claim 22, Kates is silent regarding the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams;
filtering, based on the type of the content stream, the training information to determine a subset of the plurality of previous user interactions,
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions.
Smith teaches the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams (i.e. similarity detector) (p. 0042-0044).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Zigmond teaches the method of claim 15, further comprising: 
filtering, based on the type of the content stream, the training information to determine a subset of the plurality of previous user interactions (i.e. correlation of viewing behavior) (p. 0030-0033),
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions (p. 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different segment types as taught by Zigmond to the system of Kates to allow for processing of different types of segments (p. 0033).

Claim 24, Kates is silent regarding the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams;
determining a service provider of the content stream; and
filtering, based on the service provider of the content stream, the training information to determine a subset of the plurality of previous user interactions,
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions.
Smith teaches the method of claim 15, further comprising: 
receiving training information that is based on a plurality of previous user interactions for a plurality of previous content streams (i.e. similarity detector) (p. 0042-0044);
determining a service provider of the content stream (i.e. determining MSO attributes) (p. 0017, 0023, 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Zigmond teaches the method of claim 15, further comprising: 
filtering, based on the service provider of the content stream, the training information to determine a subset of the plurality of previous user interactions (i.e. calculated correlations) (p. 0033);
wherein the determining that the segment boundary is the advertisement boundary is based on the subset of the plurality of previous user interactions (p. 0030-0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided user interactivity for finding boundaries as taught by Zigmond to the system of Kates to allow for multiple types of user interactivity to be used for determining commercial boundaries (p. 0005).

Claim 23, 37, 39-40, 46, 50 is/are rejected under 35 U.S.C. 103 as being unpatentable Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and further in view of Trabelsi et al. (US 2017/0243244).

Claim 23, Kates is silent regarding the method of claim 15, wherein a weight difference between a fast-forward command and a pause command is greater for a first content stream type than it is for a second content stream type.
Smith teaches the specific feature of “weighted fast forward and pause commands” (p. 0042-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Trabelsi teaches the specific feature of “wherein a weight difference between commands is greater for a first content stream type than it is for a second content stream type” (p. 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided weighting of user interactions of different categories as taught by Trabelsi to the system of Kates to allow for confidence level of taste matching (p. 0023).

Claim 37, 46, Kates is silent regarding the method of claim 1, wherein weighting the user interactions differently based on the interaction type and based on the type of the content stream comprises weighting a pause event differently based on a genre of the content.
Smith teaches the specific feature of “weighted fast forward and pause commands” (p. 0042-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Trabelsi teaches the specific feature of “weighting the user interactions differently based on the interaction type and based on the type of the content stream comprises weighting a command differently based on a genre of the content” (p. 0023, 0149).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided weighting of user interactions of different categories as taught by Trabelsi to the system of Kates to allow for confidence level of taste matching (p. 0023).

Claim 39-40, 50 Kates is silent regarding the method of claim 1, further comprising: storing for the type of content stream:
a first weight for a first interaction type; and
a second weight for a second interaction type;
storing, for a different type of content stream;
a third weight for a first interaction type; and
a fourth weight for the second interaction type.
Olsen teaches the method of claim 1, further comprising: 
storing for the type of content stream (i.e. statistics):
a first weight for a first interaction type (i.e. weights are different for every interaction, different genres are within the scope of the type of content in Olsen) (p. 0040, 0046); and
a second weight for a second interaction type (i.e. weights are different for every interaction, different genres are within the scope of the type of content in Olsen) (p. 0040, 0046);
a third weight for a first interaction type (i.e. weights are different for every interaction, different genres are within the scope of the type of content in Olsen) (p. 0040, 0046); and
a fourth weight for the second interaction type (i.e. weights are different for every interaction, different genres are within the scope of the type of content in Olsen) (p. 0040, 0046).
a third weight for a second interaction type (i.e. weights are different for every interaction, different genres are within the scope of the type of content in Olsen) (p. 0040, 0046); and
a fourth weight for the second interaction type (i.e. weights are different for every interaction, different genres are within the scope of the type of content in Olsen) (p. 0040, 0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040, 0046).
Trabelsi teaches the specific feature of “storing for a different type of content stream” (i.e. weighting is adjusted for each content category) (p. 0023).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided weighting of user interactions of different categories as taught by Trabelsi to the system of Kates to allow for confidence level of taste matching (p. 0023).

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Trabelsi et al. (US 2017/0243244).

Claim 38, Kates is silent regarding the method of claim 8, wherein weighting the user interactions differently based on the interaction type and based on the type of the content stream comprises weighting a pause event differently based on a genre of the content.
Smith teaches the specific feature of “weighted fast forward and pause commands” (p. 0042-0046).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to determine segment boundaries as taught by Smith to the system of Kates to account for false positives in an ad detection system (p. 0044).
Trabelsi teaches the specific feature of “weighting the user interactions differently based on the interaction type and based on the type of the content stream comprises weighting a command differently based on a genre of the content” (p. 0023, 0149).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided weighting of user interactions of different categories as taught by Trabelsi to the system of Kates to allow for confidence level of taste matching (p. 0023).

Claim 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and further in view of Tran et al. (US 2011/0185437).

Claim 41, Kates is silent regarding the method of claim 1, wherein, for each of a plurality genres, different weights are associated with different types of user interactions.
Tran teaches the method of claim 1, wherein, for each of a plurality genres, different weights are associated with different types of user interactions (i.e. table 1) (p. 0100-0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different weighting schemes as taught by Tran to the system of Kates to provide different rules for accessing content (p. 0100-0102).

Claim 42, Kates is silent regarding the method of claim 15, wherein differently weighting different interaction types comprises weighing a first interaction type more than a second interaction type based on a genre of the content.
Tran teaches the method of claim 15, wherein differently weighting different interaction types comprises weighing a first interaction type more than a second interaction type based on a genre of the content (i.e. table 1) (p. 0100-0102).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided different weighting schemes as taught by Tran to the system of Kates to provide different rules for accessing content (p. 0100-0102).

Claim 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and further in view of Jones (US 2016/0337705).

Claim 44 Kates is silent regarding the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:
discarding a second segment boundary subsequent to the first segment boundary, wherein the discarding is based on determining a quantity of time between the second segment boundary and the first segment boundary.
Jones teaches the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:
discarding a second segment boundary subsequent to the first segment boundary, wherein the discarding is based on determining a quantity of time between the second segment boundary and the first segment boundary (i.e. discarding second scene) (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided processing scene changes as taught by Jones to the system of Kates to allow for scene boundary detection (claim 1).

Claim 45, Kates is silent regarding the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:
discarding a second segment boundary subsequent to the first segment boundary, wherein the discarding is based on determining a quantity of time between the second segment boundary and the first segment boundary.
Jones teaches the method of claim 1, wherein the segment boundary is a first segment boundary, the method further comprising:
discarding a second segment boundary subsequent to the first segment boundary, wherein the discarding is based on determining a quantity of time between the second segment boundary and the first segment boundary (i.e. discarding second scene) (claim 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided processing scene changes as taught by Jones to the system of Kates to allow for scene boundary detection (claim 1).

Claim 47-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and further in view of Oddo et al. (US 2007/0169148)

Claim 47-48, Kates is silent regarding the method of claim 1, wherein the determining, based on the weight the first set of user interactions and the second set of user interactions differently, that the segment boundary is the advertisement boundary further comprises:
determining, based on weighting the user interactions, a total value; and 
comparing the total value to a threshold, wherein the threshold is based on a genre of the content stream.
Oddo teaches the method of claim 1, wherein the determining that the segment boundary is the advertisement boundary further comprises:
determining, based on weighting the user interactions, a total value (i.e. score) (p. 0136); and 
comparing the total value to a threshold, wherein the threshold is based on a genre of the content stream (p. 0136).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided an overall score as taught by Oddo to the system of Kates to allow for measuring genres (p. 0136).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kates (US 2007/0199040) in view of Smith et al. (US 2021/0021885), and further in view of Olsen et al. (US 2014/0321831), and further in view of Wilson et al. (US 2008/0193017).

Claim 51, Kates is silent regarding the method of claim 1, further comprising:
determining, based on the type of the content stream a first weight for a first interaction type for a pause action, wherein weighting the user interactions differently based on interaction type is further based on the first weight.
Olsen teaches the specific feature of “a first interaction type for a pause action, wherein weighting the user interactions differently based on interaction type is further based on the first weight. (p. 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide weighting user behavior as taught by Olsen to the system of Kates to collect playback statistics (p. 0040).
Wilson teaches the method of claim 1, further comprising:
 “determining, based on the type of the content stream a first weight for a first interaction type” (p. 0006).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide genre threshold for analysis as taught by the background prior art of Wilson to the system of Kates to allow for scene analysis of different genres (p. 0006).

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.

Claim 1, Applicant argues that none of the cited references teach, disclose, or otherwise suggest, as recited by claim 1 (as amended), at least “determining that the segment boundary is an advertisement boundary, wherein the determining that the segment boundary is the advertisement boundary comprises weighting the user interactions differently based on interaction type and based on a type of the content stream.” The Action, on page 3, concedes that Kates does not teach, inter alia, “weighting the user interactions differently based on interaction type.” To remedy this deficiency, the Action cites Olsen. Particularly, page 4 of the Action cites Olsen paragraph 0040, which is partially reproduced above. But Olsen’s processing of “playback statistics 550 and other statistics 554 into level of interest values” does not teach, disclose, or otherwise suggest “weighting the user interactions differently based on interaction type and based on a type of the content stream.” This is particularly the case in view of the dependent claims: for example, claim 37 (which depends from claim 1) indicates that “weighting the user interactions differently based on the interaction type and based on the type of the content stream comprises weighting a pause event differently based on a genre of the content stream.”
The arguments presented by the Office with respect to claim 40 do not change this conclusion. The Action, on page 11, argues that Olsen describes, for example, “storing information indicating, for a first genre: a first weight for a first interaction type” and “storing, for a second genre: a third weight for a second interaction type.” Particularly, the Action argues that “weights are different for every interaction, different genres are within the scope of the type of content in Olsen.” But the mere fact that weights are different for every interactions and that genres might exist does not mean that the Action teaches “weighting the user interactions differently based on interaction type and based on a type of the content stream.” Along those lines, claim 40 (as amended) now recites “storing, for the type of the content stream: a first weight for a first interaction type; and a second weight for a second interaction type; and storing, for a different type of content stream: a third weight for the first interaction type; and a fourth weight for the second interaction type.” But Olsen does not teach, for example, “storing, for the type of the content stream: a first weight for a first interaction type” and “storing, for a different type of content stream: a third weight for the first interaction type.” Rather, Olsen suggests that the same type of interaction is weighed the same regardless of the “type of the content stream.”
None of the other references remedy these deficiencies.
Consider Smith. Smith receives information about user actions during previously- broadcast content, then ascertains whether fast-forwarding behavior is indicative of an advertisement. Even if this suggested that users fast-forwarding at a particular point might suggest the presence of an advertisement, this does not entail “weighting the user nteractions differently based on interaction type and based on a type of the content stream.”
In response to Applicant’s argument, reading the claims in the broadest sense, the claimed limitation calls for “weighting the user interactions differently based on interaction type and based on a type of the content stream”.  It is clear and admitted by the Applicant that Smith teaches weighting the user interactions based on an interaction type, Smith clearly discloses a “user behavior detector” which aggregates the user behavior of many users and processing them to determine events (p. 0043).  However, Smith also teaches a preliminary step performed by the “ad detector 302” which classifies segments of video with a segment type.  Smith discloses they segments may be analyzed based on their characteristics and then classified as such, with one example being “content of the segments”.  “Content of the segments” is interpreted to be a “type” of content, and therefore Smith teaches classifying based on a segment type, or content stream type.  One of ordinary skill in the art would also recognize that since these are separate analyses and would constitute a different “weight”.  Therefore, Smith does teach the claimed, “weighting the user interactions differently based on interaction type and based on a type of the content stream”.  Similar arguments are applied to the arguments of claim 8.

Conclusion
Claims 1, 3, 8, 11-12, 15-16, 19, 22-25, 30, 34 and 37-48, 50-52 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426


/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        8/18/2022